                           UNITED STATES DISTRICT COURT


                                                                                       4t
                            WESTERN DISTRICT OF TEXAS
                                     DIVISION            2019 JUL 26 AM 10: 11
                                                        cLt::~i .                ~-·x'E}s
                                                        NES 1U , · · :' . ·-· : L. "'
                                                   §
 INRE:                                             §
                                                   §             3:19-MC-00~~5-FM •· .. ·:· ·· . . Tt.ERK
 AJAYKUMAR.                                        §              *UNDER SEAL*
                                                   §

             ORDER DENYING REQUEST FOR APPOINTMENT OF COUNSEL

       Before the court is a request for appointment of a federal public defender in the above-

captioned cause. Pursuant to the Criminal Justice Act ("CJA"), 18 U.S.C. § 3006A(a), a court

may appoint counsel in limited circumstances. 1 The purpose ofthe CJA is to help protect the

rights of indigent criminal defendants by ensuring they have adequate legal representation.

       Plaintiff is not an indigent criminal defendant and thus does not qualify for the

appointment of counsel. Accordingly, the court must deny the request for appointment of

counsel.

       Accordingly, the court enters the following orders:

       1.        It is HEREBY ORDERED that the request for appointment of counsel is
                 DENIED.

       2.        The Clerk of the Court is INSTRUCTED to send via email a true and correct
                 copy of this order to Linda Corchado, Esq. at lindacorchado@las-americas.org.

       SO ORDERED.

       SIGNED this         ,2A.   day of July, 2019.




                                                          NKMONTAL 0
                                                       UNITED STATES DISTRICT JUDGE


       1
           18 U.S.C. § 3006A(a)

                                                  1
